 

Exhibit 10.3

 

MAX4G, INC.

Series B Convertible Preferred Stock

 

SUBSCRIPTION AND INVESTMENT LETTER

 

THIS SUBSCRIPTION AND INVESTMENT LETTER (the “Agreement”) is dated as of the
date set forth on the signature page hereto by and between MAX4G, Inc., a
Delaware corporation (the “Company”), and the Subscriber set forth on the
signature page hereto (the “Subscriber”. In consideration of the mutual promises
contained herein, and other good and valuable consideration, the parties hereto
agree as follows:

 

1.          AGREEMENT OF SALE. Subscriber agrees to purchase from the Company,
and upon acceptance hereof by the Company, the Company agrees to sell to
Subscriber, the number of shares of the Company’s Series B Convertible Preferred
Stock, $.001 par value per share, set forth on the signature page hereto for
$0.50 per share. The Series B Convertible Preferred Stock is hereinafter
referred to as the “Securities”. The minimum subscription per investor is
$100,000, unless waived by the Company.

 

2.          PAYMENT OF PURCHASE PRICE. Subscriber has delivered along with this
Agreement, a check made payable to “MAX4G, Inc.” in the amount on the signature
page as the “Aggregate Purchase Price” as payment of the purchase price. There
is no minimum investment amount before the Company can start using the funds
invested. Accordingly, the Company will close on each investment on a rolling
basis as subscriptions for Securities are received.

 

3.          REPRESENTATIONS AND WARRANTIES OF SUBSCRIBER. In consideration of
the Company’s officer to sell the Securities, Subscriber hereby represents and
warrants to the Company as follows:

 

a.           Information About the Company. Subscriber has received a copy of
the Company’s Confidential Private Placement Memorandum, dated as of March 15,
2013, as may be supplemented from time to time, including all of the exhibits
thereto (the “Private Placement Memorandum”) and has reviewed the Private
Placement Memorandum, including the risk factors contained therein. Subscriber
has had an opportunity to ask questions of, and receive answers from the
Company, concerning the business, management and financial affairs of the
Company and the terms and conditions of the purchase of the Securities
contemplated hereby. Subscriber has had an opportunity to obtain, and has
received, any additional information deemed necessary by the Subscriber to
verify such information in order to for a decision concerning an investment in
the Company. Subscriber is aware that the Company has no operating history.
Subscriber represents that Subscriber has relied solely on the Private Placement
Memorandum in deciding to invest in the Company and has not relied on any other
information provided to Subscriber prior to the Subscriber’s receipt of the
Private Placement Memorandum. Subscriber has been advised to seek legal counsel
concerning Subscriber’s investment in the Company.

 

 

 

 

b.           High Degree of Risk. Subscriber realizes that an investment in the
Securities involves a high degree of risk, including the risks of receiving no
return on the investment and of losing Subscriber’s entire investment in the
Company. Subscriber is able to bear the economic risk of investment in the
Securities, including the total loss of such investment. The Company can make no
assurance regarding its future financial performance or as to the future
profitability of the Company. The Company makes no assurance whatsoever
concerning the present and prospective value of the Securities to be acquired.

 

c.           No Market for Securities; Restrictions on Transfer. Subscriber
realizes that (i) there are substantial restrictions on the transfer of the
Securities; (ii) there is not currently, and it is unlikely that in the future
there will exist, a public market for the Securities, and (iii) accordingly, for
the above and other reasons, Subscriber may not be able to liquidate an
investment in the Securities for an indefinite period. Subscriber realizes that
the Securities have not been registered for sale under the Securities Act of
1933, as amended (the “Securities Act”), or applicable state securities laws
(the “State Laws”), and may be sold only pursuant to registration under the
Securities Act and State Laws, or an opinion of counsel acceptable to the
Company that such registration is not required.

 

d.           Suitability. Subscriber has such knowledge and experience in
financial and business matters that Subscriber is capable of evaluating the
merits and risks of an investment in the Securities. Subscriber has obtained, to
the extent deemed necessary, personal professional advice with respect to the
risks inherent in, and the suitability of, an investment in the Securities in
light of Subscriber’s financial condition and investment needs. Subscriber
believes that the investment in the Securities is suitable for Subscriber based
upon Subscriber’s investment objectives and financial needs, and Subscriber has
adequate means for providing for Subscriber’s current financial needs and
personal contingencies and has no need for liquidity of investment with respect
to the Securities. Subscriber understands that no federal or state agency has
made any finding or determination as to the fairness for investment, nor any
recommendation or endorsement, of the Securities.

 

e.           Investment Intent. Subscriber has been advised that the Securities
are not being registered under the Securities Act or the relevant State Laws but
are being offered and sold pursuant to exemptions from such laws and that the
Company’s reliance upon such exemptions is predicated in part on Subscriber’s
representations to the Company as contained herein. Subscriber represents and
warrants that the Securities are being purchased for Subscriber’s own account
and for Subscriber’s investment and without the intention of reselling or
redistributing the same, that Subscriber has made no agreement with others
regarding any of such Securities and that Subscriber’s financial condition is
such that it is not likely that it will be necessary to dispose of any of the
Securities in the forseeable future. Subscriber is aware that, in the view of
the Securities and Exchange Commission, a purchase of the Securities with an
intent to resell by reason of any forseeable specific contingency or anticipated
change in market values, or any change in the condition of the Company, or in
connection with a contemplated liquidation or settlement of any loan obtained
for the acquisition of the Securities and for which the Securities were pledged
as security, would represent an intent inconsistent with the representations set
forth above.

 

MAX4G, Inc. Series B Subscription AgreementPage 2

 

 

f.            Residence. Subscriber represents and warrants to the Company that
Subscriber is a bona fide resident of, or entity duly formed pursuant to the
laws of, and is domiciled in, the state or country set forth in Subscriber’s
address s provided below and that the Securities are being purchased by
Subscriber in Subscriber’s name solely for Subscriber’s own beneficial interest
and not as nominee for, or on behalf of, or for the beneficial interest of, or
with the intention to transfer to, any other person, trust or organization,
except as specifically set forth in this Agreement.

 

g.           Tax Liability. Subscriber has reviewed with Subscriber’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement, and has and will
rely solely on such advisors and not on any statements or representations of the
Company or any of its agents. Subscriber understands that Subscriber (and not
the Company) will be responsible for Subscriber’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.

 

4.          ACCREDITED STATUS. Subscriber represents and warrants that
Subscriber is an “accredited investor” as defined in Regulation D promulgated
under the Securities Act. Subscriber represents and warrants that it meets such
status due to satisfying the criteria set forth on Exhibit A attached hereto.

 

PARAGRAPH 4 IS REQUIRED IN CONNECTION WITH THE EXEMPTIONS FROM THE SECURITIES
ACT AND STATE LAWS BEING RELIED ON BY THE COMPANY WITH RESPECT TO THE OFFER AND
SALE OF THE SECURITIES. ALL OF SUCH INFORMATION WILL BE KEPT CONFIDENTIAL AND
WILL BE REVIEWED ONLY BY THE COMPNY AND ITS COUNSEL. THE UNDERSIGNED AGREES TO
FURNISH ANY ADDITIONAL INFORMATION THAT THE COMPANY AND ITS COUNSEL DEEM
NECESSARY TO VERIFY THE RESPONSES SET FORTH BELOW.

 

5.          RESTRICTIVE LEGEND. Subscriber agrees that the Company shall place a
restrictive legend on the Securities containing substantially the following
language:

 

The Securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and have not been
registered under any state securities laws. These Securities may not be sold,
offered for sale or transferred without first obtaining (i) an opinion of
counsel satisfactory to the Company that such sale or transfer lawfully is
exempt from registration under the Securities Act and under the applicable state
securities laws or (ii) such registration.

 

6.          MISCELLANEOUS.

 

a.           Survival of Representations and Warranties; Indemnification.
Subscriber understands the meaning and legal consequences of the agreements,
representations and warranties contained herein, agrees that such agreements,
representations and warranties shall survive and remain in full force and effect
after the execution hereof and payment for the Securities, and further agrees to
indemnify and hold harmless the Company and each current and future officer,
director, employee, agent and shareholder of the Company from and against any
and all loss, damage or liability due to, or arising out of, a breach of any
agreement, representation or warranty of the undersigned contained herein.

 

MAX4G, Inc. Series B Subscription AgreementPage 3

 

 

b.           No Assignment or Revocation; Binding Effect. Neither this
Agreement, nor any interest herein, will be assignable by Subscriber without
prior written consent of the Company. Subscriber hereby acknowledges and agrees
that Subscriber is not entitled to cancel, terminate or revoke this Agreement
and that it shall survive the death, incapacity or bankruptcy of Subscriber. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto, and their respective heirs, legal representations,
successors and assigns.

 

c.           Remedies. The Subscriber acknowledges that the Company may not have
an adequate remedy at law in the event of any breach of this Agreement by the
Subscriber and, therefore, the Company will be entitled, in addition to any
other available remedies, to injunctive and/or other equitable relief to prevent
or remedy a breach of this Agreement and to attorneys’ fees and other costs
incurred by the Company in commencing suit or taking other action to enforce the
terms and conditions of this Agreement.

 

d.           Modifications. This Agreement may not be changed, modified,
released, discharged, abandoned or otherwise amended, in whole or in part,
except by an instrument in writing, signed by the Subscriber and the Company. No
delay or failure of the Company in exercising any right under this Agreement
will be deemed to constitute a waiver of such right or of any other rights.

 

e.           Entire Agreement. This Agreement and the exhibits hereto are the
entire agreement between the parties with respect to the subject matter hereto
and thereto. This Agreement, including the exhibits, supersede any previous oral
or written communications, representations, understandings or agreements with
the Company or with any officers or representatives of the Company.

 

f.            Severability. In the event that any paragraph or provision of this
Agreement shall be held to be illegal or unenforceable in any jurisdiction, such
paragraph or provision shall, as to that jurisdiction, be adjusted and reformed,
if possible, in order to achieve the intent of the parties, and if such
paragraph or provision cannot be adjusted and reformed, such paragraph or
provision shall, for the purposes of that jurisdiction be voided and severed
from this Agreement, and the entire Agreement shall not fail on account thereof
but shall otherwise remain in full force and effect.

 

g.           Governing Law. This Agreement shall be governed by, subject to, and
construed in accordance with the laws of the State of Delaware without regard to
conflict of law principles.

 

h.           Jurisdiction and Venue. The Subscriber and the Company consent to
jurisdiction of the courts of the State of Minnesota and/or the federal district
courts, District of Minnesota, for the purpose of resolving all issues of law,
equity, or fact, arising out of or in connection with this Agreement. Any action
involving claims of a breach of this Agreement may be brought in such courts.
The Subscriber and the Company consent to personal jurisdiction in the stand
and/or federal courts of Minnesota and hereby waive any defense of lack of
personal jurisdiction. Venue, for the purpose of all such suits, will be in
Hennepin or Ramsey County, State of Minnesota.

 

[remainder of page left intentionally blank]

 

MAX4G, Inc. Series B Subscription AgreementPage 4

 

  

INDIVIDUAL(S):   ENTITY:           Entity Name: Mill City Ventures III, Ltd.
Name:       Address:               By: /s/ Douglas Polinsky         Name:
Douglas Polinsky Social Security Number:       Its: CEO         (if joint
shareholder)     Federal Tax ID: 90-0316651

 

    Address:  130 Lake St. W. Name:     Wayzata, MN 55391

 

Social Security Number:    

 

Number of Shares Purchased: 300,000 Purchase Price Per Share:  $0.50 Aggregate
Purchase Price: $150,000.00   The Subscriber desires that the Securities be held
as follows (check one):               ¨ Individual Ownership   x Corporation* ¨
Community Property   ¨ Trust* ¨ Jt. Tenant with Right of Survivorship   ¨
Limited Liability Company*   (both parties must sign)   ¨ Partnership* ¨ Tenants
in Common   ¨ Other (please describe):                               * If
Securities are being subscribed for by an entity, the Certificate of Signatory
attached as Exhibit B to this agreement must also be completed.

 

The Company hereby accepts the subscription evidenced by this Subscription and
Investment Letter:

 

Date: ________________________________ MAX4G, INC. (which date shall be the
effective   date of this Agreement)     By:        Vladimir Kelman   President
and Chief Executive Officer

  

 

 

 

EXHIBIT A

 

ACCREDITED INVESTOR CRITERIA

[Initial as applicable]

 

_____ The undersigned is an individual with a net worth, or a join net worth
together with his or her spouse, in excess of $1,000,000.  (In computing net
worth, the value of the Subscriber’s primary residence must be excluded from the
calculation of total assets.  Indebtedness that is secured by the Subscriber’s
primary residence, up to the estimated fair market value of the primary
residence at the time of the sale of Securities, shall not be included as a
liability (except that if the amount of such indebtedness outstanding at the
time of sale of securities exceeds the amount outstanding 60 days before such
time, other than as a result of the acquisition of the primary residence, the
amount of such excess shall be included as a liability).  Indebtedness that is
secured by the Subscriber’s primary residence in excess of the estimated fair
market value of the primary residence at the time of the sale of Securities
shall be included as a liability.)     _____ The undersigned is an individual
that had an individual income in excess of $200,000 in each of the prior two
years and reasonably expects an income in excess of $200,000 in the current
year.     _____ The undersigned is an individual that had with his or her spouse
join income in excess of $300,000 in each of the prior two years and reasonably
expects joint income in excess of $300,000 in the current year.     _____ The
undersigned is a director or executive officer of the Company.     _____ The
undersigned is an entity, and is an “Accredited Investor” as defined in Rule
501(a) of Regulation D under the Securities Act.  This representation is based
on the following (check on or more, as applicable):

 

  _____ The undersigned is an entity in which all equity owners are accredited
investors. (If relying on this category alone, each equity owner must complete a
separate copy of this Agreement.)         _____ The undersigned (or, in the case
of a trust, the undersigned trustee) is a bank or savings and loan association
as defined in Sections 3(a)(2) and 3(a)(5)(A), respectively, of the Securities
Act acting either in its individual or fiduciary capacity.         _____ The
undersigned is an insurance company as defined in Section 2(13) of the
Securities Act.         _____ The undersigned is broker or dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934.         _____ The
undersigned is an investment company registered under the Investment Company Act
of 1940 or a business development company as defined in Section 2(a)(48) of the
Securities Act.

 

 

 

 

  _____ The undersigned is a Small Business Investment Company licensed by the
U.S. Small Business Administration under Section 301(c_ or (d) of the Small
Business Investment Act of 1958.         _____ The undersigned is an employee
benefit plan within the meaning of Title I of the Employee Retirement Income
Security Act of 1974 and either (check one or more, as applicable):          
_____  the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of the Securities Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser; or          
_____  the employee benefit plan has total assets in excess of $5,000,000; or  
        _____  the plan is a self-directed plan with investment decisions made
solely by persons who are “Accredited Investors” as defined under the Securities
Act.         __X__ The undersigned is a business development company as defined
in Section 202(a)(22) of the Investment Advisers Act of 1940.         _____ The
undersigned has total assets in excess of $5,000,000, was not formed for the
specific purpose of acquiring Securities and is one or more of the following
(check one or more, as applicable):            _____  an organization described
in Section 501(c)(3) of the Internal Revenue Code; or           _____  a
corporation; or           _____  a Massachusetts or similar business trust; or  
        _____  a partnership.         _____ The undersigned is a trust with
total assets exceeding $5,000,000, which was not formed for the specific purpose
of acquiring Securities and whose purchase is directed by a person who has such
knowledge and experience in financial and business matters that Subscriber is
capable of evaluating the merits and risks of the investment in the Securities.

 

 

 

 

EXHIBIT B

 

LEGAL ENTITY SUBSCRIBER

CERTIFCATE OF SIGNATORY

 

Name of Subscriber: Mill City Ventures III, Ltd.

 

  ¨  Corporation ¨  Partnership ¨  Trust ¨  Limited Liability Company ¨  Other

 

Date Organized: 1/10/2006     Purpose of Organization: Business Development
Company     Federal Tax ID #: 90-0316651

 

1.     Individual(s) authorized to execute documents on behalf of the entity in
connection with this investment:

 

Douglas Polinsky, CEO

Joseph Geraci, CFO

 

NOTE: A power of attorney or other evidence of authority is required if the
Partnership, Limited Liability Company or Trust Agreement or bylaws do not
specifically authorize the above-named individual(s) to make this investment for
the Partnership, Corporation, Limited Liability Company or Trust. In any event,
authorizing documents should accompany this Investment Letter.

 

2.     How many individuals comprise the entity? 2

 

3.     Is the entity relying on the judgment of a particular individual other
than a member of the entity in making the investment decision? If yes, whom? No

 

This Certificate of Signatory has been executed as of the date printed below by
the authorized person listed below.

 

Date:    5/29/13

 

  By: /s/ Douglas Polinsky   Name:  Douglas Polinsky   Its: CEO

 

 

 